Citation Nr: 9915252	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-30 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
right (major) arm gunshot wound, currently evaluated as 30 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
right buttock shell fragment wound.


ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from March 1944 
to November 1945.  The Board of Veterans' Appeals (Board) 
remanded the case in May 1996.

The Board notes that by rating action in July 1998, the RO 
denied the veteran's claim for a total disability rating 
based on individual unemployability due to service connected 
disabilities.  The veteran did not appeal that determination 
and that issue is not in appellate status.  The RO also 
denied service connection for a gunshot wound (GSW) of the 
left buttock.  The veteran was notified of that determination 
and of his appellate rights by letter dated in August 1998.  
He did not appeal the determination, and the issue of 
entitlement to service connection for a GSW of the left 
buttock is not in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right (major) arm GSW residuals are 
manifested by severe injuries of Muscle Groups V and VI, with 
x-ray evidence of an un-united fracture of the lateral 
epicondyle of the right humerus and retained metallic foreign 
bodies.

3.  Residuals of a right buttock shell fragment wound (SFW) 
are manifested by complaints of pain on sitting and standing; 
the scar site is neither tender nor painful, and there is no 
evidence of any significant impairment of the underlying 
muscle.


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for residuals of a right 
arm GSW.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.56, Codes 5205, 
5206, 5207, 5305, 5306 (1998) and 38 C.F.R. §§ 4.56 and 4.72 
(effective prior to July 3, 1997).

2.  A compensable rating for residuals of a right buttock SFW 
is not warranted.  §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.56, 4.71a, Codes 
5251, 5252, 5253, 5317 (1998) and 38 C.F.R. § 4.56 (effective 
prior to July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran was wounded during service, 
in February 1945, and was hospitalized, first, apparently, at 
a private facility, then at an army hospital for 23 days in 
March and April 1945.  The records of that initial treatment 
are not available. 

On initial VA examination in November 1954, the veteran 
reported that he sustained a gunshot wound to the right arm 
and was simultaneously hit by shrapnel to the right hip.  He 
complained of pain and weakness of movement of the right arm 
muscle.  On examination, it was determined that the veteran 
was right handed.  There was a through and through GSW scar 
on the anterior aspect of the middle third of the right arm, 
measuring 3/8 inch in diameter (point of entry).  The scar 
was non-depressed, adherent and non-painful.  Another scar 
was noted on the lateral side of the olecranon process of the 
right elbow (point of exit).  The scar was 1/2 inch in diameter 
and was also non-depressed, adherent and non-painful.  There 
was also a SFW scar at the upper border of the right gluteal 
region.  This scar was glancing, non-depressed, non-adherent 
and non-painful, and measured 2 1/2 inches by 3/8 inch.  The 
examiner noted there was no apparent muscle injury.  An x-ray 
of the right arm revealed an old un-united healed fracture of 
the lateral epicondyle of the right humerus with multiple 
metallic foreign bodies at the site of the fracture.  The 
diagnoses were residuals of GSW of the right arm with healed 
scars, moderate muscle injury involving the biceps brachialis 
muscle, un-united fracture of lateral epicondyle of right 
humerus, and metallic foreign bodies at site of fracture; 
residuals of SFW of right gluteal region, with healed scar. 

In a December 1954 rating decision, the RO granted service 
connection for residuals of a right arm GSW, with Muscle 
Group (MG) V involvement, and a fracture of the lateral 
epicondyle of the humerus, evaluated as 30 percent disabling 
and for a SFW scar of the  right buttock, evaluated as 
noncompensable.
 
On September 1971 VA examination, the veteran reported that 
he had pain, numbness and weakness of the right arm and 
numbness of the right buttock.  The examiner indicated that 
there was muscle injury involving the biceps brachialis, MG 
V, and tendon injury involving the tendon of insertion of the 
triceps brachialis, MG VI.  Flexion of the right elbow was 
from 0 to 80 degrees with extension to 0 degrees.  There was 
a residual scar of the right buttock SFW which was non-
depressed, non-adherent and non-painful.  The examiner noted 
that there was no muscle injury of the right buttock.  X-rays 
revealed an old healed non-united fracture at the lateral 
epicondyle of the humerus with no evidence of bony union.  
There were metallic foreign bodies embedded in the soft 
tissue on the flexor aspect of the distal third of the right 
arm.  The diagnoses were residuals of through and through GSW 
of the right arm, with healed scars, muscle injury involving 
MG V and tendons of MG VI, old healed non-united fracture of 
the lateral epicondyle of the right humerus with retained 
metallic foreign bodies, and post-traumatic osteoarthritis of 
the right elbow; and residuals of SFW, right buttock, with 
healed scar.

Private medical records from January 1973 to January 1976 
show the veteran was seen for complaints pertaining to his 
service connected GSW and SFW residuals.

On VA examination in December 1993, the veteran complained of 
pain in the right elbow and denied pain in the right buttock.  
It was noted that he had fairly adequate strength of the 
right arm and bony deformity over the right lateral 
epicondyle of the ulna, which caused a slight flexion 
contracture of the right elbow.  X-rays revealed a healed 
fracture of the right medial humeral epicondyle with residual 
metallic fragments in and around the bone and evidence of a 
previous, but now healed, inflammatory process.  There was 
minimal traumatic arthritis in the right elbow joint.

An October 1993 Medical Certificate, signed by George R. 
Calugay, M.D., noted the deformity on the right elbow and the 
x-ray evidence of an old healed fracture, D/3 of the humerus 
with old dislocation of the right humero-ulnar radial joint.  
The right arm scars were noted.  The examiner indicated that 
the veteran was experiencing numbness and pain of the right 
extremity with limitation of flexion.  

In his July 1994 substantive appeal, the veteran asserted 
that he had pain of the right buttock on prolonged sitting or 
standing.  He also asserted that he had increased pain in the 
right arm and that his residuals of a right arm GSW should be 
rated as severe. 

A June 1996 private x-ray report noted a bony outgrowth in 
the lateral aspect of the distal humerus with adjacent 
metallic splinters with no recent fracture seen.  

A July 1996 statement of Villamil Medical clinic indicates 
that the veteran complained of pain in the right arm and that 
he was unable to fully bend or extend his right arm or carry 
weights due to pain.  The arm was reported to be slightly 
atrophied, with a bony deformity on the lateral side of the 
elbow and movement restricted, with no full flexion or 
extension.  

A May 1997 VA x-ray report noted numerous tiny metallic 
foreign bodies around the right lateral humeral condyle with 
post-traumatic hyperostosis and minimal osteoarthritis of 
mixed degenerative and traumatic etiology of the right elbow.  

On VA examination in August 1997, the examining physician 
noted a two centimeter entry wound scar on the anteromedial 
aspect of the veteran's right arm and a one centimeter exit 
wound scar on the posterolateral area of the lateral 
epicondyle.  There was no tissue loss or adhesion of either 
scar.  There was a flexion deformity of the right elbow with 
prominent lateral epicondyle.  Flexion of the right elbow was 
from 30 to 160 degrees, extension to 30 degrees, and 
pronation and supination from 0 to 80 degrees.  The examiner 
concluded that the right arm GSW resulted in damage to the 
exterior group of muscles and the insertion of the triceps 
muscle.

On VA examination in March 1998, range of motion of the right 
hip was reported as follows: flexion from 0 to 120 degrees, 
extension from 0 to 10 degrees, adduction from 0 to 25 
degrees, abduction from 0 to 45 degrees, external rotation 
from 0 to 60 degrees and internal rotation from 0 to 40 
degrees.  Right leg strength was 5/5.  Right elbow flexion 
was from 30 to 145 degrees, right forearm pronation and 
supination was from 0 to 80 degrees.  The assessment was 
post-traumatic arthritis, right elbow with retained metallic 
foreign bodies and degenerative changes of both hips.  

In an undated addendum to the March 1998 VA examination, the 
examiner set forth additional range of motion findings 
regarding both the right arm and hips.  Under ordinary 
circumstances, right elbow flexion was from 30 to 140 
degrees, right forearm supination was from 0 to 85 degrees 
and right forearm pronation was from 0 to 80 degrees.  During 
prolonged use or flare-ups of the right arm, elbow flexion 
was from 30 to 100 degrees, forearm supination and pronation 
was from 0 to 80 degrees.  The examiner indicated that the 
point of entry of the right arm GSW was at the biceps muscle 
(MG V), and the point of exit was at the lateral condyle, 
extensor group of the muscles of the forearm (MG VI).  Under 
ordinary circumstances, the right hip had flexion from 0 to 
120 degrees, extension from 0 to 30 degrees, external 
rotation from 0 to 60 degrees, internal rotation from 0 to 40 
degrees, abduction from 0 to 45 degrees and adduction from 0 
to 25 degrees.  During prolonged use or flare-ups of the 
right hip, flexion was from 0 to 110 degrees, extension was 
from 0 to 20 degrees, external rotation from 0 to 50 degrees, 
internal rotation was from 0 to 35 degrees, abduction from 0 
to 40 degrees and adduction from 0 to 20 degrees.  The 
examiner noted that the muscle group underlying the service 
connected right buttock injury was MG XVII.

Analysis

General considerations

The veteran's claims that his right arm gunshot wound 
residuals and right buttock shell fragment wound residuals 
have increased in severity are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.


However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45. It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The Board notes that by regulatory amendment effective June 
3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, as set forth in 38 C.F.R. §§ 
4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30237-240 (1997).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
notes that the RO has considered the veteran's claims for 
increased ratings pursuant to both the old and the new 
criteria.  The Board will also consider the veteran's claims 
for increased ratings under all applicable criteria pursuant 
to Karnas.  However, regarding the increased rating issues 
now on appeal, the new regulatory criteria did not in any 
significant way change the prior regulatory criteria.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective June 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

Under the old version, 38 C.F.R. § 4.56 provided that 
moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(b).  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  
Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d).  

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal;  (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged;  (c) for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version.  Additionally, the current 
provisions of 38 C.F.R. § 4.56(a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, which has been rescinded.  For 
the sake of clarity and in order to show that both versions 
have been fully considered by the Board, the Board will set 
forth the new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.
Scars which are superficial and painful on objective 
demonstration are rated 10 percent disabling.  Scars are 
otherwise rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1998).

Residuals of a Right Arm GSW

The record shows that the veteran is right-handed and 
establishes that the right arm GSW involved an entry wound at 
the biceps muscle (Muscle Group V) and an exit wound at the 
tendon of insertion of muscles of the forearm (Muscle Group 
VI).  Accordingly, the Board agrees that Diagnostic Codes 
5305 and 5306 (major extremity) are for application in rating 
residuals of the right arm GSW. 

A 40 percent rating is warranted for severe impairment of 
Muscle Group V involving flexor muscles of the elbow of the 
major arm. (Function: Supination of the long head of biceps 
or stabilizer of shoulder joint; flexion of elbow) and for 
Muscle Group VI involving extensor muscles of the elbow of 
the major arm (long head of triceps is a stabilizer of the 
shoulder joint).  The 40 percent rating is the highest rating 
provided by this diagnostic code.  38 C.F.R., Part 4, Codes 
5305, 5306 (1998).

In addition, a 40 percent evaluation is warranted when 
flexion of the forearm of the major upper extremity is 
limited to 55 degrees.  A 50 percent evaluation requires that 
flexion be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5206 (1998).  Furthermore, a 40 percent evaluation is 
warranted when extension of the forearm of the major upper 
extremity is limited to 100 degrees.  A 50 percent evaluation 
requires that extension be limited to 110 degrees. 38 C.F.R. 
Part 4, Code 5207 (1998).

Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  38 C.F.R. § 4.55(a) (1996).  
Effective July 3, 1997, 38 C.F.R. § 4.55(d) (1998) provides 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint.  In this regard it 
is noted that a 60 percent evaluation is warranted for 
unfavorable ankylosis of the elbow of the major extremity at 
an angle less than 50 degrees or with complete loss of 
supination or pronation.  The next lower evaluation of 50 
percent requires intermediate ankylosis at an angle of more 
than 90 degrees, or between 70 and 50 degrees.  38 C.F.R. 
Part 4, Code 5205 (1998).

Under 38 C.F.R. § 4.55(e), for compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  

Here, the nature of the right arm GSW injury, i.e., a through 
and through wound, with an ununited fracture at the elbow, 
which required prolonged hospitalization for initial 
treatment establishes that the injuries to MGs V and VI were 
severe.  Under the rating criteria outlined above, the 
combined rating for these two MGs must be less than 60 
percent (the rating for unfavorable ankylosis of the elbow, 
Code 5205.)  Since each MG injury is severe and warrants a 40 
percent rating (Codes 5305, 5306), the combined rating is 
determined by increasing the individual code by one level.  
The next higher level for the major elbow is the rating for 
intermediate ankylosis of the elbow, 50 percent.  Code 5205.

The record also reflects that the veteran has two residual 
scars on his right arm.  The Court has held essentially that 
a separate compensable rating for a scar may be warranted if 
the symptomatology due to the scaring is a disability 
distinct and separate from other service connected 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Under 
the provisions of 38 C.F.R.§ 4.118, Diagnostic Code 7804, a 
10 percent evaluation is warranted for a scar that is 
objectively demonstrated to be tender and painful.  On VA 
examination in August 1997, the examining physician noted 
that the veteran had a two centimeter entry wound scar on the 
anteromedial aspect of the right arm and a one centimeter 
exit wound scar on the posterolateral area of the lateral 
epicondyle.  There was no tissue loss or adhesion of either 
scar.  There is no evidence that either scar is currently 
tender or painful or causes any impairment of function which 
would warrant the assignment of a separate compensable 
evaluation.

The Board notes that by rating action in March 1994, service 
connection was established for traumatic arthritis of the 
right elbow.  The RO determined that a separate evaluation 
could not be assigned for this condition because it could not 
be disassociated from the gunshot wound residuals of the 
right arm since both were in the same anatomical region.   

The veteran asserts that a separate, compensable rating 
should be assigned for the arthritis, as distinct from the 
rating already assigned for muscle damage.  In declining to 
assign a separate, compensable rating for arthritis, the 
Board is guided by VA O. G. C. Prec. Op. No. 23-97 (July 1, 
1997).  In that opinion, it was stated that a single 
disability of a knee joint could be separately rated on the 
basis of arthritis and of instability, as different 
manifestations of a single disability.  However, the Board 
can find nothing in the opinion authorizing assignment of 
separate ratings for muscle damage affecting motion of a 
particular major joint and for arthritis of that same joint.  
This would constitute pyramiding, which is prohibited under 
38 C.F.R. § 4.14.

Residuals of a Right Buttock SFW


The veteran's service connected SFW of the right buttock, 
involving Muscle Group XVII, is rated noncompensable under 
Diagnostic Code 5317.

The Board notes that the rating criteria under both the old 
and revised versions of the rating schedule are the same.  
Diagnostic Code 5317 provides that a 50 percent evaluation be 
assigned for a severe injury to Muscle Group XVII; Pelvic 
girdle group 2: (1) gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus. Function: extension of hip (1), abduction of 
thigh, elevation of opposite side of pelvis (2,3), tension of 
fascia lata and iliotibial (Maissat's band, acting with XIV, 
6, in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  When moderately 
severe, a 40 percent evaluation be assigned; when moderate, a 
20 percent evaluation be assigned; and when slight, a 
noncompensable rating be assigned.  38 C.F.R. § 4.73.

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R. Part 4, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating.  38 C.F.R. Part 4, Diagnostic Code 5252.  
Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating, while a 20 percent evaluation 
requires limitation of abduction with motion lost beyond 10 
degrees. 38 C.F.R. Part 4, Diagnostic Code 5253.  Full range 
of motion on flexion of the hip is zero to 125 degrees and, 
on abduction is zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

After a full review of the record, the Board finds that a 
compensable rating is not warranted for residuals of a right 
buttock SFW.  The only identified current residual of the 
right buttock SFW is a scar on the upper border of the right 
gluteal region.  Examinations have not revealed any 
disability of the underlying muscle, MG XVII.  In July 1994, 
the veteran asserted that he suffered from pain in the right 
buttock on sitting and prolonged standing.  To warrant the 
minimal compensable muscle code rating, the medical evidence 
would have to show a moderate level of disability.  Under 
both the old and new versions of 38 C.F.R. § 4.56, the 
medical evidence would have to show entrance and (if present) 
exit scars which are linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or failure in comparative tests.  A review 
of the evidence does not show that the veteran's SFW 
residuals are moderate.  In fact, the objective evidence 
shows that he has 5/5 motor strength in his right leg and 
that the scarring is well healed and not tender or painful.  
Since the scar is not tender or painful on objective 
demonstration, a compensable rating under Diagnostic Code 
7804 likewise is not warranted.  Since no associated 
limitation of function is demonstrated, a compensable rating 
based on limitation of motion under Codes 5251, 5252, or 5253 
is not warranted.


ORDER

A 50 percent combined rating is granted for residuals of a 
right arm GSW wound, subject to the regulations governing 
payment of monetary awards. 

A compensable rating for residuals of a right buttock SFW is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

